UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4544



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DENNIS LEE WILLIAMS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (4:02-cr-00806-CWH)


Submitted:   November 28, 2007         Decided:     December 20, 2007


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


W. James Hoffmeyer, LAW OFFICE OF W. JAMES HOFFMEYER, Florence,
South Carolina, for Appellant. Arthur Bradley Parham, OFFICE OF
THE UNITED STATES ATTORNEY, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Dennis Lee Williams appeals from the judgment imposed

after he pleaded guilty to armed robbery and possession of a

firearm during a crime of violence.        Williams’ attorney has filed

a brief in accordance with Anders v. California, 386 U.S. 738

(1967).   Williams   has   filed    a   pro    se   informal   brief.    The

Government declined to file a brief.          Finding no error, we affirm.

          The only issue counsel raises is whether the district

court erred in accepting Williams’ guilty plea.           Because Williams

did not seek to withdraw his guilty plea, his allegations of Fed.

R. Crim. P. 11 error are reviewed for plain error.               See United

States v. Martinez, 277 F.3d 517, 525-26 (4th Cir. 2002) (holding

that “plain error analysis is the proper standard for review of

forfeited error in the Rule 11 context”).               Under plain error

review, this court may only notice an error that was not preserved

by timely objection if the defendant can demonstrate: (1) that an

error occurred, (2) that the error was plain, and (3) that the

error was material or affected the defendant’s substantial rights.

United States v. Olano, 507 U.S. 725, 731-32 (1993).               Even when

these three conditions are satisfied, the court should only correct

the error if it seriously affects the fairness, integrity, or

public reputation of judicial proceedings.           Id. at 732.

          Prior to accepting a guilty plea, the trial court must

ensure the defendant understands the nature of the charges against


                                   - 2 -
him, the mandatory minimum and maximum sentences, and other various

rights,   so   it   is   clear   that   the    defendant   is   knowingly   and

voluntarily entering his plea, and determine whether there is a

factual basis for the plea.       Fed. R. Crim. P. 11(b)(1)-(3); United

States v. DeFusco, 949 F.2d 114, 116, 120 (4th Cir. 1991).

           Although, during the Fed. R. Crim. P. 11 proceeding,

Williams expressed confusion about whether he would potentially be

sentenced as a career offender, whether he could potentially plead

to only one count, and whether the bank he robbed was FDIC insured,

the court carefully addressed each issue and Williams continually

affirmed that he was guilty, that he understood his plea agreement,

and that he wished to plead guilty.           After a thorough review of the

record, we conclude that the district court complied with the

requirements of Rule 11.          Therefore, the court did not err in

accepting the plea.

           Williams filed a pro se supplemental brief.              He argues

that he is actually innocent of the possession of a firearm in

furtherance of a crime of violence because he did not physically

possess or actively employ the firearm.             He also argues that the

conviction on the firearm possession count constitutes a double

jeopardy violation because it is part of the predicate offense of

armed robbery.      He further alleges that the consecutive five-year

sentence for violation of 18 U.S.C.A. § 924(c) (West 2000 & Supp.

2007) was error in light of Amendment 599. Williams also questions


                                    - 3 -
whether the court erred in accepting his plea because he expressed

some confusion during the Rule 11 proceeding.    Williams contends

that the Government breached the plea agreement by failing to move

for a reduction of his sentence under U.S. Sentencing Guidelines

Manual § 5K1.1 (2002) or Fed. R. Crim. P. 35.    Finally, Williams

contends that the conviction and sentence must be reversed because

the indictment does not contain handwritten signatures of the

foreperson of the grand jury and the attorney for the Government.

We have reviewed these issues and found them to be without merit.

          In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.      We

therefore affirm Williams’ conviction and sentence.     This court

requires that counsel inform Williams, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Williams requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.    Counsel’s

motion must state that a copy thereof was served on Williams.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 4 -